79 F.3d 1165
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GAF BUILDING MATERIALS CORPORATION, Plaintiff-Appellant,v.ELK CORPORATION OF DALLAS, Defendant-Appellee.
No. 95-1127.
United States Court of Appeals, Federal Circuit.
Feb. 22, 1996.
ORDER

1
In view of the court's January 13, 1995 order in In re GAF, Misc. no. 417,

IT IS ORDERED THAT:

2
(1) GAF Building Materials' appeal is dismissed for lack of jurisdiction.


3
(2) ELK Corporation's motion to dismiss is moot.


4
(3) Each side shall bear its own costs.